The enlarged photograph of the Adams car shows that it was mashed in on the right front side. It shows that the right front fender was mashed back and broken at the bottom, the right front headlight bent downward, the right side of the front fender bent backwards, and the right front tire flat. An enlarged picture of the Evans car, showing its left side to the front, shows it was demolished from the front to the lower part of the back fender. It does not appear to have been hurt from that point to the rear. The small back window was not broken and most of the back fender and the trunk were uninjured. The hub cap of the back wheel is shown to be missing. There is a hole just below and to the right of the back-door handle. The middle of the car is shown to be totally wrecked. The front seat is mashed to the ground and the front doors can not be identified. The enlarged *Page 552 
picture of the Newman car shows that it was mashed by an impact centering on the right front. Most of the injury is to the right side, but there was damage all the way across the front. The right front tire was flat, the right front rim bent, the radiator mashed in and back, the hood mashed back and up, the right half of the windshield broken, the right front fender mashed and practically wrapped around the top of the right front tire. Jones did not give his opinion as to what his inspection of the wrecked cars showed had happened.
The contention of the defendant in error is that "the imprint of the left front headlight and the fender guard of the Adams car was found on the left front door of the Evans car," and that "the Newman car struck the left rear door and drove a hole into the door underneath the lock." I think the conclusions too conjectural and problematical to have any weight against the positive testimony that the Adams car did not strike the Evans car, which evidence, it might be stated, showed at the same time that the Adams car did strike the Newman car on the side. If the right side of the Newman car struck the Evans car at a point just to the right and bottom of the back door of the Evans car it is hard to see how the right side of the Adams car could have struck the front door of the Evans car as contended and in the manner contended, at the same time. I do not think the pictures or the independent testimony of Jones, or both combined, authorized the finding that the Adams car struck the Evans car at all, much less in such a way and at such a time as to contribute to the injuries sued for. I dissent from the judgment of affirmance.